DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed April 16, 2020 and preliminary communications filed April 16, 2020.  With respect to the preliminary communications, claims 1–10 are canceled; and claims 11–20 are newly added.  Currently, claims 11–20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit configured to”, “an integration unit configured to”, and “an output unit configured to” in claims 11 and 20; “a changing unit configured to” in claim 13; “a transmission unit configured to” in claim 14; “a granting unit configured to” in claim 15; “a calculation unit configured to” in claim 17; and “an acquisition unit configured to” in claim 18.  Examiner notes that the recited units are interpreted as generic computing components consistent with FIG. 2 and paragraphs 28–34 and 37 of Applicant’s Substitute Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 20 recite “the same flight” in the element reciting “a storage unit configured to”.  There is insufficient antecedent basis for this limitation in the claims.  As a result, claims 11 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 further recites “the same function” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Still further, claim 17 recites “the total amount” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 11–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 11 recites an abstract idea.  Claim 1 includes limitations reciting functionality to “when the types, the dates or times, and the locations that are included in the schedule information stored in the storage unit satisfy an integration condition, integrate the schedules of the plurality of tasks”; and “output integrated schedule information indicating the integrated schedules of the tasks.”

Claim 20 recites substantially similar limitations to those recited with respect to claim 11.  As a result, claim 20 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 11.  Similarly, claims 12–19 further described the process for integrating schedules for a plurality of tasks and recited certain methods of organizing human activity for the same reasons as stated above with respect to claim 11.  Additionally, the calculating functions of claim 17 further recite mathematical concepts because the claimed element recite mathematical calculations.  As a result, claims 12–19 similarly recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 11 does not include additional elements that integrate the abstract idea into a practical application.  Claim 11 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 11 include a storage unit, an integration unit, an output unit, and functionality to store information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the recited units, as interpreted in view of FIG. 2 and paragraphs 28–34 and 37 of Applicant’s Substitute Specification, amount to no more than generic 
As noted above, claim 20 recites substantially similar limitations to those recited with respect to claim 11.  Further, claim 20 does not recite any additional elements beyond those recited with respect to claim 11.  As a result, claim 20 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 11.
Similarly, claims 12, 16, and 19 do not recite any additional elements beyond those recited with respect to claim 11.  As a result, claims 12, 16, and 19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 11.
Claims 13–15, 17, and 18 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 13–15, 17, and 18 include a changing unit, a transmission unit, a granting unit, a calculation unit, an acquisition unit, and functionality to transmit and acquire information.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the recited units, as interpreted in view of FIG. 2 and paragraphs 28–34 and 37 of Applicant’s Substitute Specification, amount to no more than generic computing elements used as a tool to perform the recited abstract idea; and the functionality to transmit and acquire information amounts to no more than insignificant extrasolution activities to the judicial exception.  As a result, 
With respect to Step 2B of the framework, claim 11 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 11 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 11 include a storage unit, an integration unit, an output unit, and functionality to store information.  The additional elements do not amount to significantly more than the abstract idea because the recited units, as interpreted in view of FIG. 2 and paragraphs 28–34 and 37 of Applicant’s Substitute Specification, amount to no more than generic computing elements used as a tool to perform the recited abstract idea; and the functionality to store information amounts to well-understood, routine, and conventional computer functionality in view of MPEP 2106.05(d)(II), which identifies storing information as a well-understood, routine, and conventional computer function.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 11 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 20 recites substantially similar limitations to those recited with respect to claim 11.  Further, claim 20 does not recite any additional elements beyond those recited with respect to claim 11.  As a result, claim 20 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 11.

Claims 13–15, 17, and 18 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 13–15, 17, and 18 include a changing unit, a transmission unit, a granting unit, a calculation unit, an acquisition unit, and functionality to transmit and acquire information.  The additional elements do not amount to significantly more than the abstract idea because the recited units, as interpreted in view of FIG. 2 and paragraphs 28–34 and 37 of Applicant’s Substitute Specification, amount to no more than generic computing elements used as a tool to perform the recited abstract idea; and the functionality to transmit and acquire information amounts to no more than well-understood, routine, and conventional computer functionality in view of MPEP 2106.05(d)(II), which identifies receiving or transmitting data and retrieving information as well-understood, routine, and conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 13–15, 17, and 18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 11–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11–14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (U.S. 2015/0317582) in view of Laithwaite et al. (U.S. 2009/0199192).
Claims 11 and 20:  Nath discloses a management apparatus comprising: 
a storage unit (See FIG. 5) configured to store schedule information that indicates a plurality of tasks to be performed by the same flight vehicle, the schedule information including types of the plurality of tasks, dates or times of the plurality of tasks, and locations at which the plurality of tasks are to be performed (See paragraph 17, wherein workers include robots or drones; and see paragraph 26, wherein task contexts expressly include locations and deadlines, and paragraph 43, wherein tasks contexts implicitly include tasks types); 
an integration unit (See FIG. 5) configured to, when the types, the dates or times, and the locations that are included in the schedule information stored in the storage unit satisfy an integration condition, integrate the plurality of tasks (See paragraph 16, wherein tasks are bundled according to task contexts and worker profiles; see also paragraphs 55 and 98–101); and 

Laithwaite discloses schedule information that indicates schedules of a plurality of tasks (See paragraphs 5 and 34–38, wherein a schedule of tasks is disclosed); 
functionality to integrate the schedules of the plurality of tasks (See paragraphs 5 and 34–38, wherein a schedule of tasks is disclosed, and wherein tasks are added to the integrated tour of tasks); and 
functionality to output integrated schedule information indicating the integrated schedules of the tasks (See paragraphs 5 and 34–38, wherein an integrated schedule of tasks is output).
Nath discloses a system directed to managing task assignments.  Similarly, Laithwaite discloses a system directed to scheduling resources with respect to tasks.  Each reference discloses a system directed to task assignment and resource scheduling.  The technique of scheduling tasks is applicable to the system of Nath as they each share characteristics and capabilities; namely, they are directed to task assignment and resource scheduling.
One of ordinary skill in the art would have recognized that applying the known technique of Laithwaite would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Laithwaite to the teachings of Nath would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability 
Claim 12:  Nath discloses the management apparatus according to claim 11, wherein the integration condition is a condition that the types of the plurality of tasks are the same (See paragraphs 43 and 46, wherein tasks are integrated according to task type), a difference between the dates or times of the plurality of tasks falls within a predetermined time (See paragraph 101, wherein deadline considerations are utilized to integrate tasks), and a distance between the locations at which the plurality of tasks are to be performed falls within a predetermined distance (See paragraphs 84 and 46, wherein tasks are bundled according to distance).  Nath does not expressly disclose the remaining claim elements.
Laithwaite discloses a predetermined range (See paragraphs 24 and 141, wherein tasks are added to task tours according to predetermined thresholds).
One of ordinary skill in the art would have recognized that applying the known technique of Laithwaite would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.  
Claim 13:  Although Nath discloses a changing unit (See FIG. 5) configured to change task contexts (See paragraphs 139–140), Nath does not expressly disclose the remaining claim elements.
Laithwaite discloses functionality to change the predetermined time range or the predetermined distance range according to the types of the plurality of tasks (See 
One of ordinary skill in the art would have recognized that applying the known technique of Laithwaite would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.  
Claim 14:  Nath discloses the management apparatus according to claim 11, further comprising a transmission unit (See FIG. 5) configured to, if the types, the dates or times, and the locations satisfy the integration condition, transmit information inquiring as to whether or not a schedule of at least one task of the plurality of tasks may be changed, to a terminal apparatus operated by a manager of the at least one task, wherein when response information indicating that the schedule of the at least one task may be changed is input, the integration unit integrates the schedules of the plurality of tasks (See paragraphs 139–140, in view of paragraph 16, wherein context is utilized to bundle tasks, and wherein task publishers are given an opportunity to change task contexts).
Claim 17:  Nath discloses the management apparatus according to claim 11, further comprising a calculation unit (See FIG. 5) configured to calculate the total amount of time needed for the plurality of tasks, wherein if the calculated total exceeds an amount of time that the flight vehicle can operate continuously, the integration unit does not integrate the schedules of the plurality of tasks (See paragraph 85, wherein task durations are measured; paragraph 87, wherein a total task duration is calculated with respect to a given task bundle; and paragraph 98, wherein drone range is taken into account for task bundles).
Claim 18:  Although Nath discloses an acquisition unit (See FIG. 5), Nath does not expressly disclose the remaining claim elements.
Laithwaite discloses functionality to acquire weather information, wherein the integration unit changes a schedule of at least one of the plurality of tasks based on the acquired weather information (See paragraphs 4 and 106, wherein schedules are updated in response to acquired adverse weather information).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (U.S. 2015/0317582) in view of Laithwaite et al. (U.S. 2009/0199192), and in further view of Kaushik (U.S. 2015/0170080).
Claim 15:  As noted above, Nath and Laithwaite disclose the elements of claim 11 and 14.  Although Nath disclose the recited units (See FIG. 5) and integrating tasks (See citations above), Nath and Laithwaite do not expressly disclose the remaining claim elements.
Kaushik discloses functionality that transmits, to the terminal apparatus, benefit information indicating a benefit to be granted when the schedule of the at least one task is changed, and when the schedules of the plurality of tasks are scheduled according to the input of the response information, grant a benefit to the manager (See FIG. 3 and paragraphs 59 and 72–73, wherein user scheduling choices are disclosed in the context of discounts offered for deadline flexibility).
As disclosed above, Nath discloses a system directed to managing task assignments, and Laithwaite discloses a system directed to scheduling resources with respect to tasks.  Kaushik similarly discloses a system directed to scheduling tasks to 
One of ordinary skill in the art would have recognized that applying the known technique of Kaushik would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kaushik to the teachings of Nath and Laithwaite would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task and resource scheduling into similar systems.  Further, applying schedule change benefits to Nath and Laithwaite would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved management results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (U.S. 2015/0317582) in view of Laithwaite et al. (U.S. 2009/0199192), and in further view of Barney et al. (U.S. 2012/0215580).
Claim 19:  As noted above, Nath and Laithwaite disclose the elements of claim 11.  
Nath further discloses the management apparatus according to claim 11, wherein the storage unit (FIG. 5) stores proficiency levels of a plurality of operators who are to operate the flight vehicle in the plurality of tasks (See paragraphs 16, wherein the 
Barney discloses based on the proficiency levels stored in the storage unit, the integration unit changes a worker who is to perform a task in at least one of the plurality of tasks (See paragraph 32, wherein worker profiles include primary skill information; paragraph 41, wherein tasks include primary skill requirements; and paragraph 57, wherein workers are reassigned according to skills associated with workers and tasks).
As disclosed above, Nath discloses a system directed to managing task assignments, and Laithwaite discloses a system directed to scheduling resources with respect to tasks.  Barney similarly discloses a system directed to reassigning workers to tasks.  Each reference discloses a system directed to managing task and resource scheduling.  The technique of reassigning workers according to proficiency is applicable to the systems of Nath and Laithwaite as they each share characteristics and capabilities; namely, they are directed to managing task and resource scheduling.
One of ordinary skill in the art would have recognized that applying the known technique of Barney would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Barney to the teachings of Nath and Laithwaite would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task and resource scheduling into similar systems.  Further, applying reassignments according to proficiency to Nath and Laithwaite would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623